225 F.3d 895 (7th Cir. 2000)
ROCHESTER WALKER, Plaintiff-Appellant,v.NORTHEAST REGIONAL COMMUTER RAILROAD  CORPORATION, doing business as METRA, Defendant-Appellee.
No. 99-3704
In the  United States Court of Appeals  For the Seventh Circuit
Argued May 31, 2000
Decided August 31, 2000

Appeal from the United States District Court  for the Northern District of Illinois, Eastern Division.  No. 97-C-304--Joan B. Gottschall, Judge.
Before Flaum, Chief Judge, and Bauer and  Harlington Wood, Jr., Circuit Judges.
Harlington Wood, Jr., Circuit Judge.


1
Plaintiff-  appellant Rochester Walker brought this claim  pursuant to the Federal Employers' Liability Act,  45 U.S.C. sec.sec. 51-61 ("FELA"), against  defendant-appellee Northeast Illinois Regional  Commuter Railroad Corporation ("Metra") for  injuries he sustained while moving a piece of  equipment from the floor to a table. The district  court granted summary judgment for Metra, and  Walker appeals.

I.  BACKGROUND

2
On March 9, 1995, Walker was employed as a  machinist by Metra at the 49th Street Car Shop in  Chicago, Illinois. As part of Walker's duties for  the day, he assisted machinist Edward Greer in  replacing the blades on a Benton shear, which is  used for cutting sheets of metal. Each blade was  ten feet long, four inches high, one inch wide,  and weighed approximately 140 pounds. The men  were to move the first blade, from four-inch-high  wooden blocks on the floor, to a table  approximately three feet in height.


3
Walker testified that the men followed proper  lifting procedure for the lift. The men squatted  down and, facing each other, took hold of the  ends of the blade. The lift was performed in  unison. The men counted to three and, with backs  straight and using their leg strength, lifted the  blade about two and a half feet, placing it on  the table. During the lift, Walker experienced  pain in his back as the blade neared the height  of the table. Walker testified that, when he  experienced the back pain, the blade was at an  angle, being higher near Greer's end. Walker made  no estimate of the difference in the height of  the ends of the blade. Both an overhead crane  (hoist) and a forklift were available, but, due  to the configuration of the shop, the men could  not use either machine to lift the first  blade.1


4
Walker filed a FELA claim against Metra for  damages sustained in the lifting incident on  January 15, 1997. He alleged negligence on the  part of Metra:  first, for violation of Metra  Safety Rule B 83(c);2 second, for requiring him  to lift more than fifty pounds; and third, for  failing to make mechanical lifting devices  available for use in changing the blade.3 Metra  moved for summary judgment, arguing that the lift  was reasonably safe and done in conformity with  Metra's lifting rules. The district court granted  Metra's motion finding that Walker failed to  offer any evidence of negligence by Metra. Walker  filed a motion to reconsider which the district  court denied. Walker filed this timely appeal.

II.  ANALYSIS

5
We review the district court's grant of summary  judgment de novo. Miller v. American Family Mut.  Ins. Co., 203 F.3d 997, 1003 (7th Cir. 2000).  Summary judgment is granted where there is no  genuine issue of material fact and the moving  party is entitled to judgment as a matter of law.  Fed. R. Civ. P. 56(c). In our analysis, we must  view all evidence and draw all reasonable  inferences in the light most favorable to Walker,  the non-moving party. See Miller, 203 F.3d at  1003.


6
Under the FELA, "Every common carrier by  railroad . . . shall be liable in damages to any  person suffering injury while he is employed . .  . for such injury or death resulting in whole or  in part from the negligence of any of the  officers, agents, or employees of such carrier."  45 U.S.C. sec. 51. The intent of the FELA is to  provide broad remedial measures for railroad  employees. Lisek v. Norfolk and Western Ry. Co.,  30 F.3d 823, 831 (7th Cir. 1994). In a FELA  action, the railroad will be held liable if the  employer's "negligence played any part, even the  slightest, in producing the injury." Id. at 832  (internal quotations and citations omitted).  Although the plaintiff's burden is significantly  lighter than in an ordinary negligence case,  evidence of the defendant's negligence must be  presented in order to survive a motion for  summary judgment. Id.


7
Walker's first claim of negligence is based on  the assertion that the difference in height  between himself and Greer caused the blade to be  lifted at an angle, resulting in a weight shift  toward Walker. However, Walker failed to show any  appreciable shift in weight as a result of the  tilt in the blade. First, Walker could not  estimate the degree of tilt, nor did he testify  that the weight of the blade shifted toward him  at any point during the lift. Second, the height  difference between the men was mistaken by  Walker's expert, Gary Mallen. In his deposition,  Mallen understood Greer to be approximately six-  feet-three-inches tall when, according to  Walker's brief, Greer is approximately five-feet-  eleven-and-a-half-inches tall. Walker is  approximately five-feet-eight-inches tall. Under  this misconception of difference in height,  Mallen testified that due to the height  differential Walker carried greater weight when  the blade was lifted. Mallen could not estimate  the amount of weight shift that resulted from the  uneven lift, and no new evidence was presented  once the mistake in Greer's height was corrected.  The only estimate for tilt in the blade was given  by Greer, who testified the tilt was, at most,  one to two inches. There is no evidence that this  alleged amount of tilt resulted in a significant  weight shift; both Greer and Walker testified  that they lifted in unison, on the count of  three, and in the proper manner provided by the  safety manual and safety videos, that is, lifting  with straight backs and using their leg strength.  Also, once the misconception in height difference  was corrected, it is clear the men were similar  in height as required under Metra Rule B 83(c).


8
Walker next argues that Metra was negligent by  requiring him to lift more than fifty pounds.  However, Walker did not offer any evidence that  he was under a fifty-pound lifting restriction in  his position as a Metra machinist. First, despite  his assertions on appeal, Walker did not testify  that fifty pounds was the maximum lift  requirement for Metra machinists or that he was  restricted to a fifty-pound weight limit. He only  stated that machinists were required to lift  fifty pounds. Second, Walker testified that he  was unsure whether, as a machinist, he was in a  heavy duty category that required him to lift up  to one hundred pounds. Third, Walker testified  that the lifting of the blade was generally  assigned to machinists and that it was  "machinist's work." Additionally, three of the  witnesses, including Walker's expert, testified  that machinists occasionally were required to  lift up to one hundred pounds. Walker relies on  bid documents for the diesel house machinist and  machinist inspector positions which state that  employees must be able to lift approximately  fifty pounds. These bid documents, submitted on  the motion to reconsider, were not for the air-  break room machinist position which Walker held  and do not state that fifty pounds was the  maximum machinists were required to lift.4


9
Walker cites Heater v. Chesapeake and Ohio  Railway Co., 497 F.2d 1243 (7th Cir. 1974), and  Harbin v. Burlington Northern Railroad Co., 921 F.2d 129 (7th Cir. 1990), to support his  position. However, both Heater and Harbin are  distinguishable from the case at bar. The  plaintiff in Heater had to continually lift  throughout the day a heavier load than in the  present case when alternate methods were  available.5 Heater, 497 F.2d at 1247. The lift  required of Walker was a one-time lift of  approximately seventy pounds. The plaintiff in  Harbin showed evidence of the railroad's  negligence through its disregard of complaints  made by the employees.6 Harbin, 921 F.2d at  131. Additionally, in Harbin, the plaintiff  showed the availability of alternative methods  and safeguards that would ensure employee safety.  Id. Walker stated in his testimony that he  accepted the job of changing the blade because he  assumed that he and Greer could pick up the blade  with no problem. The blade had been changed  manually before this incident, and no evidence  was presented that Walker or any other machinists  had complained about problems in changing the  blade on other occasions.


10
Finally, Walker argues that Metra was negligent  in configuring the shop in such a way as to  prohibit the use of mechanical lifting aids.  However, Walker failed to show that lifting the  blade manually was not a reasonably safe method. Safer methods of lifting may be available, but  Metra need only use a reasonably safe method for  lifting the blade. See Taylor v. Illinois Cent.  R.R. Co., 8 F.3d 584, 586 (7th Cir. 1993)  (citation omitted). Walker testified that he and  Greer assumed that they could pick up the blade  and place it on the table with no problem. The  lift complied with Metra Rule B 82(h) which  requires that in cases in which mechanical  equipment is unavailable, heavy work should be  done with the assistance of fellow workers.  Walker's expert testified that it was better to  use a mechanical device to lift whenever  possible, but agreed that machinists are  occasionally required to manually lift up to one  hundred pounds. Overall, the lift was within the  requirements of a machinist and performed in a  reasonably safe manner according to Metra's  safety requirements. Walker presents no evidence  of negligence on the part of Metra.

III.  CONCLUSION

11
The district court's grant of summary judgment  is


12
AFFIRMED.



1
 According to Walker's deposition, if they had  tried to use the hoist it would have been  dangerous because they would need to swing the  blade three or four feet from the hoist to the  table area. The men were not able to use the  forklift because there was a table, bolted to the  floor, in the way.


2
 Metra Safety Rule B 83(c) provides, "When two or  more persons handle heavy or bulky material or  objects, the following precautions must be taken
. . . Place workers according to size, strength,  and experience." While Walker also cites to Metra  Safety Rule B 83(e), relating to the necessity of  coordinating team lifts, his own testimony shows  that the lift was coordinated as required by  Metra regulations.


3
 Metra Safety Rule B 82(h) provides that when  lifting
"Heavy work should be done with  mechanical equipment where available; otherwise,  with the assistance of fellow workers."


4
 The bid documents are of no help to Walker,  therefore, we will not address Metra's arguments  as to their timeliness.


5
 The plaintiff in Heater was employed by the  railroad as a carman, inspecting and repairing  railroad cars. Heater was asked to help unload a  boxcar full of yokes that weighed over two  hundred pounds each. Heater, 497 F.2d at 1245.


6
 The plaintiff in Harbin cleaned the heating  boilers in the "roundhouse" once a year. The work  area was not ventilated and became filled with  exhaust fumes and flooded with soot and debris  from cleaning the boiler. The railroad had  received repeated complaints about the inadequate  ventilation from Harbin and other employees but  took no action. Harbin, 921 F.2d at 131.